



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Domirti v. Domirti,









2011 BCCA 30




Date: 20110128

Docket: CA037259

Between:

Janice Marian
Domirti (Skinner)

Respondent

(Plaintiff)

And

Doriano Domirti

Appellant

(Defendant)




Before:



The Honourable Madam Justice Saunders





The Honourable Madam Justice Levine





The Honourable Madam Justice D. Smith




Supplementary Reasons
to: Court of Appeal for British Columbia,
October 27, 2010 (
Domirti v. Domirti,
2010 BCCA 472,
Vancouver Docket No. CA037259)




Counsel for the Appellant:



G. Walker





Counsel for the Respondent:



B. Ingram





Place and Date of Hearing:



Vancouver, British
  Columbia

September 13, 2010





Place and Date of Judgment:



Vancouver, British
  Columbia

October 27, 2010







Written Submissions Received:



December 23, 2010,

January 6 and 21,
  2011







Date of Supplementary Judgment:



January 28, 2011









Supplementary Reasons of the Court








Reasons for Judgment of the Court:

[1]

The appellant, Doriano Domirti, seeks an order for costs attendant upon
the order of this Court in which we allowed his appeal and terminated his
obligation to pay the respondent, Janice Skinner, spousal support after 16
years. The order provided that the date of termination was the date upon which
the appellant retired from his long-time employment.

[2]

In the court below, the respondent had opposed the appellants
application to terminate her spousal support. The appellant had made the
application at a review hearing, which was ordered as a condition of an earlier
order that awarded the respondent continued spousal support subject to a full
review after 12 months.

[3]

The review hearing was held on April 30 and May 1, 2009. On June 5,
2009, the court below dismissed the appellants application to terminate the
respondents spousal support (the Review Order) and maintained her spousal
support for an indefinite period. On February 1, 2010, the appellant retired
and began to receive his pension. That pension was divided with the respondent
pursuant to the terms of the parties order for divorce.

[4]

This Court allowed the appellants appeal, set aside the Review Order,
and granted the appellants application to terminate spousal support as of the
date of the appellants retirement on February 1, 2010. It further ordered that
any spousal support that has been paid by the appellant under the Review Order
since February 1, 2010, be applied to any outstanding arrears of support:
Domirti v. Domirti,
2010 BCCA 472 at para. 51.

[5]

Following the release of our reasons, the appellant applied to the
Registrar of the Court for clarification on the form and content of our order
and for the opportunity to make further submissions on the issue of costs.

[6]

In regard to the first issue, we reiterate that the orders made by the
Court are contained in full in para. 51 of our reasons for judgment. Any
further issue in regard to an accounting of payments that may have been made by
the appellant after February 1, 2010, against the respondents share of his
pension, are a matter that in our view must be addressed by way of application
in the court below.

[7]

In regard to the issue of costs, it is our view that pursuant to R. 23
of the
Court of Appeal Rules,
costs of the appeal follow the event and
therefore the appellant as the successful party in this Court is entitled to
his costs of the appeal. It is also our view that as a result of our order on
appeal, the parties success in the court below was divided. While the
appellant succeeded in terminating his obligation to pay spousal support, the
respondent succeeded in continuing that obligation until February 1, 2010, when
the appellant retired. Accordingly, we would order that each party bear their
own costs of the appellants application in the court below.




The Honourable
Madam Justice
  Saunders





The Honourable
Madam Justice
  Levine





The Honourable
Madam Justice D.
  Smith







